Sherwood, C. J.,
(dissenting). In 1887, Harvey Coekell ivas engaged in merchandising and lumbering, and carried on a large farm known as the “G-olden Farm,” in Oceana county, and was largely indebted for the same. He lived at Mears, in said county. The plaintiff resided in Zanesville, Ohio. In April of that year Mr. Coekell met Mr. Buckingham, the plaintiff, at the office of Turpie & Potter, in Columbus, Ohio. This was on April 18, and on the next day the parties made a contract for the exchange of Mr. Buckingham’s farm, in Delaware county, Ohio, known as the “ Carr Farm,” of 178 acres, to Cock-ell for a stock of goods-. The farm was valued at $17,-800, and the contract, which was made by Harvey Cock-ell and Emma, his wife, of one part, and Mr. Buckingham of the other, is as follows:
“This agreement witnesseth, that James Buckingham, of Zanesville, Ohio, has this day sold to Harvey Coekell and Emma Coekell, of Mears, Michigan, the farm known as the ‘ Carr Farm,’ of one hundred and seventy-eight (178) acres, in Delaware county, Ohio, for the sum of $17,800.
“ And the said Harvey Coekell and Emma Coekell agree and bind themselves to pay for said farm in the said sum of $17,800 by the sale and conveyance and delivery of the stock of merchandise now belonging to the said *108Harvey Cockell and Emma Cockell in Mears, Oceana county, Michigan, which is hereby acknowledged. Said merchandise to be invoiced at their cost price, except any of said goods that are either moth-eaten or rotten in any way, which are to be invoiced at their true value, if anything.
“It is expressly understood that should the stock of merchandise invoice as aforesaid more than the value of the farm, viz., $17,800, according to said invoice aforesaid, then, and in that event, the said Buckingham agrees to pay said amount over and above said amount in cash. And it is also further understood and agreed that should said stock oí merchandise not amount to $17,800, according to said invoice as aforesaid, then, and in that event, the said Harvey Cockell and Emma Cockell agree to pay the said James Buckingham in stock, at a fair cash value, or notes, the amount which said stock of merchandise does- lack or fails to amount up to the said sum of $17,800. This agreement made in duplicate, and to be complied with by all parties hereto within twenty days, or sooner, if possible. James Buckingham.
“Harvey Cockell.
“Witnesses: Emma Cockell.
“J. B. Thomas.
“J. H. Turpie.
“Dated May 3, 1887.”
Mrs. Cockell was not present when the contract was made, but the deed of Buckingham and the contrast were made out the same day, but were not delivered, it would appear, until Mr. Cockell returned to Mears, on May 3, when Mrs. Cockell signed the contract, and the papers were exchanged. Before the papers were exchanged, Mr. Buckingham executed to J. B. Thomas, of Ohio, the following power of attorney:
“Zanesville, Ohio, May 2, 1887.

“ To whom it may concern:

“I, James Buckingham, of Zanesville, Muskingum county, Ohio, do hereby make, constitute, and appoint J. B. Thomas, of said county and state, my true and lawful attorney in fact, with full power for me, and in my name, to do and perform the matters and things hereinafter specified, to wit: To proceed to Mears, in *109Oceana county, in the State of Michigan, and inventory and receive the stock of goods, wares, and merchandise to be sold and transferred to me by Harvey Cockell and wife, as part of the consideration in purchase money for certain land in Delaware county, Ohio, to be conveyed by me to the said Cockell. The said J. B. Thomas shall have full power to do in and about said goods anything that I might or would do if I were present.
“Witness my hand this M day of May, 1887.
“Jambs Buckingham.”
Mr. Thomas, who it would appear by the record was a stranger to the transaction up to the time he received his power of attorney from Mr. Buckingham, went to Mears for the plaintiff, and, acting under the power of attorney, delivered the deed of the farm to Mr. Cockell, and Mr. Cockell gave him possession of the goods by giving him the key to the store containing the goods. The next morning the parties commenced taking the inventory of the goods. In about seven days thereafter, and while a large portion of the goods had been placed upon the cars by Mr. Buckingham, the defendant in this suit, and who was sheriff at the time, levied three writs of attachment upon all the property transferred by Mr. Cockell to Mr. Buckingham. These attachments were for sums amounting to over $3,000, and all against the property of Mr. Cockell. The defendant, in justification of his levies, claimed that the pretended sale of the goods was intended to hinder, delay, and defraud the creditors of Mr. Cockell, and was therefore void. Mr. Buckingham, after ascertaining the situation, brought this suit to recover the value of the goods. A trial of the cause was had in the Oceana circuit, before Judge Dickerman, with a jury, which resulted in a verdict for the plaintiff for the sum of $8,781.58. The sheriff’s inventory and appraisal of the goods amounted to the sum of $6,075.58. The defendant asks for a review in this Court on error.
*110Eighteen errors .are assigned; two relate to the ‘charge,, and the others to the taking of the testimony, and all are argued by the learned counsel for the defendant in their brief.
It appears that Cockell had arranged to get money upon a mortgage of Buckingham upon the farm purchased, and had expected to get $7,000 or $8,000. The evidence tended to show that the farm was worth from $16,500 to $17,000, but, after the attachments were levied, Buckingham refused to loan any to Cockell. Plaintiff's counsel asked Mr. Buckingham when he was upon the stand:
“"What did Mr. Cockell tell you about having tried to loan money on the farm?”
This was objected to as incompetent and immaterial. The court overruled the objection. IVe think this was proper. Certainly the plaintiff had a right to show that Cockell was trying to raise money to pay his debts when charged with trying to cheat and defraud his creditors. The defendant sought to make out his defense by showing the conversations and doings of Mr. Cockell and Mr. Buckingham. All the transactions and all the conversations between these two men, having any tendency to show that their dealings were honest, fair, and in good faith, involved in this suit, were competent and material for the plaintiff; and it would be a strange rule, indeed, that would not allow the plaintiff to show the facts and intentions of the parties to the contract and deed in makiirg the same, when attacked under such a charge as is here made.
The inventory that the parties to the contract made, or caused to be made, ivas properly received in evidence. It showed, or tended to show, the consideration Buckingham gave for the property. It was entirely, proper for the plaintiff to show both the cost price and the *111value of the goods. The one was in answer to the attack made upon the contract, and the other was what the plaintiff was entitled to recover, as against this defendant, if he recovered at all.
The testimony of witness Downing, as to Cockell’s indebtedness, was properly excluded. There is no testimony that his knowledge extended to what then appeared upon CockelFs books. The books were not present. Neither does it appear that they showed the exact indebtedness; but, if they did, they were the better evidence of the fact, and should have been produced. They were within the reach of a subpcena, and do not appear to have been called for.
The tender back of the goods by defendant, and the plaintiffs refusal to receive the same, were facts of very little significance, and of no importance in the case, and, whether the testimony was erroneously received or not, it is difficult to see how it could have prejudiced the defendant. TVe think the reason why the plaintiff refused to accept the tender was clearly irrelevant, and was proper3y rejected.
It was a part of the theory of the plaintiff in the case that neither the defendant, nor the plaintiffs in the attachments under which this defense is sought to be made, ever believed, or had any reason to believe, that Coekell disposed of his property with the intent to defraud his creditors, and that the only object of the attachments was to force an early settlement t>f the claims; that, while the claims were liable to be sued, there was no reason or excuse for the allegations of fraud contained in the affidavits for the attachments; and that the only reason why the continuances of this case have been resorted to by defendant was to harass and vex the plaintiff in the hope of finally inducing him to settle; that the defendant, and *112those whom he represents, never believed they had any claim against the plaintiff, or any right to meddle with the property in question; and for the purpose of establishing these facts, and thereby showing that the defendant knew that the defense he attempts to make is not true, the plaintiff offered in evidence the affidavits made-by the defendant to obtain continuances of the case for trial. For this purpose we think they were proper, and the court committed no error in .receiving the testimony. These affidavits were made by the defendant and his-attorneys, and would not be likely to contain anything prejudicial to the sheriff, who was their client.
The plaintiff was permitted to show that the sheriff defendant was fully indemnified by the plaintiffs in the-attachments. We see no objection to this testimony. The sheriff was not only a party, but a witness in the case. He had also testified that the value of the goods was not. over $3,000, when their value as placed by the appraisals, in the attachment suits returned by him appeared, as we-have already seen, to be $6,000 and over. It was competent to show his interest in the suit. The ruling of the circuit judge was right upon this subject.
There is no merit in the thirteenth, fourteenth, and fifteenth assignments of error. In the first of these the witness did not have knowledge upon the subject queried after. In the second, the plaintiff could not be bound by the conversation proposed to be shown between Cockell and witness Gurney. The fraudulent intent of Cockell would not affect Buckingham, if ignorant of it. In the third, the conversation between Cockell and the witness was too late to be admissible. No error was committed in allowing the plaintiff to show what property Cockell had on the Golden farm, and its value at the time of the-' sale of these goods. If it was proper for the defendant to show that Cockell was insolvent at that time, it was-*113certainly proper for the plaintiff to show that he was sol-. vent, and that defendant’s testimony was not true.
Defendant’s counsel also claim that the court erred in charging the jury—
“ That if you find from a fair preponderance of the evidence in the case that the sale of the attached goods to Buckingham was not completed at the time defendant seized them upon these three attachment writs, and that Buckingham and Oockell at this time understood that the sale between them was not yet complete, then the goods were subject to seizure upon these three attachment writs, and your verdict must be for the defendant, without any reference to the question of fraud, and it will not be necessary for you to consider the question of fraud.”
We see nothing objectionable in this charge.
One Turpie had acted as the agent of Mr. Oockell, and the plaintiff’s testimony that he never did act as agent for him in this matter of deal was competent, and the court charged the jury upon the subject of the agency of this man, and its effect in the sale, as follows:
“ Should the jury find that William Turpie acted as the agent of Buckingham in making the alleged trade, then you are instructed that whatever knowledge he had of Cockell’s financial condition, or his intent as to his creditors, would be the knowledge of Buckingham, and Buckingham would be chargeable with whatever knowledge said Turpie may have possessed (in so far as you find that he was acting under the instructions of plaintiff with reference to the attached goods at the time he obtained such knowledge, if he had any, or in so far as he was acting fairly within the line of his duty as agent of the plaintiff in reference to these attached goods at the time he obtained such knowledge, if he had any).”
Certainly there is nothing' in this charge of which the defendant could 'complain. It was more favorable to him than the testimony would warrant. There are no other exceptions to the charge.
We have now gone through with all the exceptions in *114the case, and do not think any of them can be sustained.
The judgment should therefore be affirmed.
Campbell, J., concurred with Sherwood, C. J.